At a succeeding term,
Per Curiam.
The verdict in this case is not to be disturbed, unless the rulings of the Court or the instructions to the jury at the trial were erroneous. Upon a careful revision of those rulings and instructions we are of opinion, that they were as favorable to the defendants as could legally have been required. If there was fraud between the plaintiff and the defendants, inducing the latter to make the purchase and give the note in question, or if there was fraud between the vendors and the defendants in obtaining the note declared on, of which the plaintiff was conusant, or if there were a mistake which went to the essence of the contract, and if the plaintiff procured such contract to be made, or was instrumental in making it according to the rulings and instructions, the jury were to find for the defendants. We cannot see what more could reasonably have been desired.
As to what was said to the jury about the intrinsic and marketable value of the land, although it might not have been called for by the state of the evidence in the case, we do not *192see that it could have tended to influence the jury unfavorably to the defendants ; especially as the jury have found the land to be of substantial value under either of the alternatives presented.

Judgment on the verdict.